DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-8, 10-14 and 16-19 are currently pending and prosecuted.
Response to Arguments
Applicant's arguments filed 19 October 2022 have been fully considered but they are not persuasive. Applicant provides multiple arguments which will be addressed in turns alleging the prior art references fail to teach the claim limitations. To each argument, the Examiner respectfully disagrees.
First, Applicant argues Imai ‘577 and Imai ‘299 fail to teach predetermining the threshold values. However, as noted in the Interview Summary, Imai ‘577 in [0036]-[0038] teaches predetermining the threshold values. 
Second, Applicant appears to argue that neither Imai ‘577 or Imai ‘299 updates the threshold value based on a user touching the device. However, it appears that Applicant acknowledges Imai ‘577 teaches this by reciting how it tracks with the language argued. The only difference is the Applicant alleges the threshold is changed irrespective of the user touching the device in Imai ‘577 but Imai ‘577 explicitly teaches the user touching the device in [0037]-[0038] and Figs. 3-4, and the corresponding descriptions, as previously cited.
Third, Applicant argues Imai ‘577 does not disclose the processor comparing an identical value to both the first threshold and second threshold. However, that claim language of “comparing an identical value” is not present in the claims. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., comparing identical values) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Fourth, Applicant alleges Imai ‘577 fails to teach updating the first threshold value to be greater than or equal to the second threshold. However, Imai ‘577 teaches this limitation at least in [0046] and in Figs. 3-4, and the corresponding descriptions.
Fifth, Applicant argues Imai ‘299 does not make up for the “above-noted deficiencies” of Imai ‘577. However, it is not clear what limitation the Applicant contends Imai ‘299 does not teach. Applicant appears to argue the value of reference electrostatic capacitances are only parameters for calculating a threshold range, which corresponds to a threshold value. It is unclear what the Applicant intends with this argument. It seems as if the Applicant is saying in this instance that a parameter is not a threshold but providing rational as to why it is a threshold. Further clarification as to the Applicant’s intent would be appreciated.
Finally, Applicant argues that even if the value of the reference electrostatic capacitance is a threshold, it would not change based on the operation of the finger. It should be noted, Imai ‘299 is primarily used to show the detected value “continues for a first time period.” Imai ‘577 teaches the other limitations with respect to the first threshold and the second threshold. Thus, Applicant’s argument with respect to Imai ‘299 is effectively moot as it was not used by the Examiner to teach these limitations.  
As such, for the above reasons, Applicant’s arguments are not persuasive.
Claim Objections
Claims 10-13 and 16-19 are objected to because of the following informalities:  They are dependent on cancelled claim 9 or claim 15, respectively.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 10-14 and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Imai et al., US PG-Pub 2021/0382577, hereinafter Imai ‘577, in view of Imai et al., US PG-Pub 2021/0397299 hereinafter Imai ‘299.
Regarding Claim 1, Imai ‘577 teaches an input accepting device (vehicle 20) comprising: 
a memory ([0056], a general-purpose memory); and 
a processor (processor 142) coupled to the memory ([0056]-[0057]), 
the processor being configured to: 
accept an operation that is due to contact by an operator ([0029], “where the finger 30 approaches or contacts”), in a case in which a detected value of electrostatic capacity detected by an electrostatic sensor (electrostatic sensor 10) is greater than or equal to a first threshold value (first threshold value Th1) which is predetermined (Fig. 3, and corresponding descriptions; specifically, [0037], “When it is determined that there is any detection area associated with an electrode whose electrostatic capacitance with respect to the operated member 11 exceeds the first threshold value Th1 (YES in STEP1), the processor 142 determines that an operation with the finger 30 is performed to the detection area (STEP2)”); 
determine that there is contact by the operator in a case in which a state, in which the detected value by which the operation is accepted is greater than or equal to a second threshold value (second threshold value Th2) which is predetermined (Fig. 3, and corresponding descriptions; specifically, [0038], [0046]); and 
in a case in which it is determined that there is contact by the operator, update the first threshold value to a value that is greater than or equal to the second threshold value based on the detected value by which the contact by the operator is determined (Figs. 3-4, and corresponding descriptions; specifically, [0046], “The electrostatic capacitance in the first detection area 111 starts to rise at a time point t1 and exceeds the first threshold value Th1 at a time point t2 (YES in STEP1 in FIG. 3). Accordingly, the processor 142 determines that an operation with the finger 30 is performed to the first detection area 111 (STEP2 in FIG. 3), and changes the threshold value of the electrostatic capacitance to the second threshold value Th2 higher than the first threshold value Th1 (STEP3 in FIG. 3)”).
	However, Imai ‘577 does not explicitly teach in which the detected value of the electrostatic capacity detected by the electrostatic sensor is greater than or equal to the second threshold value, continues for a first time period.
	Imai ‘299 teaches in which the detected value of the electrostatic capacity detected by the electrostatic sensor is greater than or equal to the second threshold value, continues for a first time period (Imai ‘299: Fig. 4, and corresponding descriptions; specifically, [0074]-[0077], which discuss how the electrostatic capacity detected is greater than or equal to a threshold over a set time period).
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to incorporate the time period determination taught by Imai ‘299 into the device taught by Imai ‘577 in order to distinguish between an intended touch and a change in an environmental factor (Imai ‘299: [0079]), thereby providing a more accurate touch sensing device.
Regarding Claim 2, Imai ‘577, as modified by Imai ‘299, teaches the input accepting device of claim 1, wherein the processor is configured to, 
in a case in which it is determined that there is contact by the operator, update the first threshold value based on an average value of detected values detected by the electrostatic sensor during the first time period (Imai ‘299: [0048], “the processor 142 may be configured to change the reference electrostatic capacitance with a statistical value obtained from a plurality of electrostatic capacitances (including the latest electrostatic capacitance) detected a certain detection area for a prescribed time period. Examples of the statistical value include an average value, a median value, and a mode value”).
Regarding Claim 3, Imai ‘577, as modified by Imai ‘299, teaches the input accepting device of claim 1, wherein the processor is configured to: 
predetermine one candidate threshold value, of two or more candidate threshold values, as the first threshold value (Imai ‘299: [0063]), and 
update a candidate threshold value, which is smaller than the detected value detected by the electrostatic sensor and is close to the detected value of the two or more candidate threshold values, as the first threshold value (Imai ‘299: [0063]).
Regarding Claim 4, Imai ‘577, as modified by Imai ‘299, teaches the input accepting device of claim 3, wherein the processor is configured to: 
in a case in which the detected value detected by the electrostatic sensor is greater than a candidate threshold value that is smallest of the two or more candidate threshold values, update a candidate threshold value (Imai ‘299: [0063]), which is smaller than the detected value and is close to the detected value of the two or more candidate threshold values, as the first threshold value (Imai ‘299: [0063]), and 
in a case in which the detected value is less than or equal to the smallest candidate threshold value of the two or more candidate threshold values, update the smallest candidate threshold value as the first threshold value (Imai ‘299: [0063]).
Regarding Claim 5, Imai ‘577, as modified by Imai ‘299, teaches the input accepting device of claim 1, wherein the input accepting device is an onboard device that transitions from a stopped state to an operating state in a case in which a vehicle transitions from a state other than a first state to the first state (Imai ‘299: Figs. 3-4, and corresponding descriptions; [0066]-[0078]), and the processor is configured to, in a case in which the input accepting device transitions from the stopped state to the operating state, update the first threshold value to an initial value regardless of setting of the first threshold value in an operating state of a previous time (Imai ‘299: Figs. 3-4, and corresponding descriptions; [0066]-[0078]).
Regarding Claim 6, Imai ‘577, as modified by Imai ‘299, teaches the input accepting device of claim 1, wherein the processor is configured to, during a time period in which a second time period has not elapsed from setting of the first threshold value, not update the first threshold value even if it is determined that there is contact by the operator (Imai ‘299: Figs. 3-4, and corresponding descriptions; [0066]-[0078]), and, in a case in which, after the second time period has elapsed, it is determined that there is contact by the operator, update the first threshold value again (Imai ‘299: Figs. 3-4, and corresponding descriptions; [0066]-[0078]).
Regarding Claim 7, Imai ‘577, as modified by Imai ‘299, teaches the input accepting device of claim 6, wherein: 
the electrostatic sensor is provided at a steering wheel of a vehicle (Imai ‘577: [0023], “he electrostatic sensor 10 may be disposed on a steering wheel 21 . . . of the vehicle 20”), and 
the second time period is changed based on a traveling state of the vehicle (Imai ‘577: [0045]-[0046], discussing the initial state of the vehicle; [0060], “the determination as to whether the operation with respect to the detection area is performed may be made based on an amount of change from a reference electrostatic capacitance that can be constantly changed according to the state of the operated member 11”).
Regarding Claim 8, Imai ‘577 teaches an input accepting method (Fig. 3, and corresponding descriptions) performed by a processor (processor 142), the input accepting method comprising: 
determining whether there is contact by an operator ([0029], “where the finger 30 approaches or contacts”), based on a detected value of electrostatic capacity ([0027]) detected by an electrostatic sensor (electrostatic sensor 10); 
in a case in which it determined that there is contact by the operator, predetermining a first threshold value based on the detected value detected by the electrostatic sensor (Fig. 3, and corresponding descriptions; first threshold value Th1; specifically, [0037], “When it is determined that there is any detection area associated with an electrode whose electrostatic capacitance with respect to the operated member 11 exceeds the first threshold value Th1 (YES in STEP1), the processor 142 determines that an operation with the finger 30 is performed to the detection area (STEP2)”); and 
in a case in which the detected value detected by the electrostatic sensor is greater than or equal to the predetermined first threshold value, accepting operation that is due to contact by the operator (Fig. 3, and corresponding descriptions; specifically, [0037], “When it is determined that there is any detection area associated with an electrode whose electrostatic capacitance with respect to the operated member 11 exceeds the first threshold value Th1 (YES in STEP1), the processor 142 determines that an operation with the finger 30 is performed to the detection area (STEP2)”), and
the input accepting method further comprising: 
in a case in which a state, in which the detected value by which an operation by the operator is accepted is greater than or equal to a second threshold value which is predetermined (second threshold value Th2), determining that there is contact by the operator (Fig. 3, and corresponding descriptions; specifically, [0038], [0046]), and 
in a case in which it is determined that there is contact by the operator, updating the first threshold value to a value that is greater than or equal to the second threshold value based on the detected value by which the contact by the operator is determined (Figs. 3-4, and corresponding descriptions; specifically, [0046], “The electrostatic capacitance in the first detection area 111 starts to rise at a time point t1 and exceeds the first threshold value Th1 at a time point t2 (YES in STEP1 in FIG. 3). Accordingly, the processor 142 determines that an operation with the finger 30 is performed to the first detection area 111 (STEP2 in FIG. 3), and changes the threshold value of the electrostatic capacitance to the second threshold value Th2 higher than the first threshold value Th1 (STEP3 in FIG. 3)”).
However, Imai ‘577 does not explicitly teach in which the detected value of the electrostatic capacity detected by the electrostatic sensor is greater than or equal to the second threshold value, continues for a first time period.
	Imai ‘299 teaches in which the detected value of the electrostatic capacity detected by the electrostatic sensor is greater than or equal to the second threshold value, continues for a first time period (Imai ‘299: Fig. 4, and corresponding descriptions; specifically, [0074]-[0077], which discuss how the electrostatic capacity detected is greater than or equal to a threshold over a set time period).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to incorporate the time period determination taught by Imai ‘299 into the device taught by Imai ‘577 in order to distinguish between an intended touch and a change in an environmental factor (Imai ‘299: [0079]), thereby providing a more accurate touch sensing device.
Regarding Claim 10, Imai ‘577, as modified by Imai ‘299, teaches the input accepting method of claim 9, further comprising: 
in a case in which it is determined that there is contact by the operator, updating the first threshold value based on an average value of detected values detected by the electrostatic sensor during the first time period (Imai ‘299: [0048], “the processor 142 may be configured to change the reference electrostatic capacitance with a statistical value obtained from a plurality of electrostatic capacitances (including the latest electrostatic capacitance) detected a certain detection area for a prescribed time period. Examples of the statistical value include an average value, a median value, and a mode value”).
Regarding Claim 11, Imai ‘577, as modified by Imai ‘299, teaches the input accepting method of claim [8], further comprising: 
predetermining one candidate threshold value, of two or more candidate threshold values, as the first threshold value (Imai ‘299: [0063]), and 
updating a candidate threshold value, which is smaller than the detected value detected by the electrostatic sensor and is close to the detected value of the two or more candidate threshold values, as the first threshold value (Imai ‘299: [0063]).
Regarding Claim 12, Imai ‘577, as modified by Imai ‘299, teaches the input accepting method of claim 11, further comprising: 
in a case in which the detected value detected by the electrostatic sensor is greater than a candidate threshold value that is smallest of the two or more candidate threshold values, updating a candidate threshold value (Imai ‘299: [0063]), which is smaller than the detected value and is close to the detected value of the two or more candidate threshold values, as the first threshold value (Imai ‘299: [0063]), and 
in a case in which the detected value is less than or equal to the smallest candidate threshold value of the two or more candidate threshold values, updating the smallest candidate threshold value as the first threshold value (Imai ‘299: [0063]).
Regarding Claim 13, Imai ‘577, as modified by Imai ‘299, teaches the input accepting method of claim [8] that is used in an onboard device that transitions from a stopped state to an operating state in a case in which a vehicle transitions from a state other than a first state to the first state (Imai ‘299: Figs. 3-4, and corresponding descriptions; [0066]-[0078]), further comprising: 
in a case in which the onboard device transitions from the stopped state to the operating state, updating the first threshold value to an initial value regardless of setting of the first threshold value in an operating state of a previous time (Imai ‘299: Figs. 3-4, and corresponding descriptions; [0066]-[0078]).
Regarding Claim 14, Imai ‘577 teaches a non-transitory storage medium ([0056], a general-purpose memory) storing a program ([0056]) that is executable by a processor (processor 142) to execute input accepting processing (Fig. 3, and corresponding descriptions), the processing comprising: 
determining whether there is contact by an operator ([0029], “where the finger 30 approaches or contacts”), based on a detected value of electrostatic capacity ([0027]) detected by an electrostatic sensor (electrostatic sensor 10); 
in a case in which it determined that there is contact by the operator, predetermining a first threshold value based on the detected value detected by the electrostatic sensor (Fig. 3, and corresponding descriptions; first threshold value Th1; specifically, [0037], “When it is determined that there is any detection area associated with an electrode whose electrostatic capacitance with respect to the operated member 11 exceeds the first threshold value Th1 (YES in STEP1), the processor 142 determines that an operation with the finger 30 is performed to the detection area (STEP2)”, [0038], [0046]); and 
in a case in which the detected value detected by the electrostatic sensor is greater than or equal to the predetermined first threshold value, accepting operation that is due to contact by the operator (Fig. 3, and corresponding descriptions; specifically, [0037], “When it is determined that there is any detection area associated with an electrode whose electrostatic capacitance with respect to the operated member 11 exceeds the first threshold value Th1 (YES in STEP1), the processor 142 determines that an operation with the finger 30 is performed to the detection area (STEP2)”, [0038], [0046]); and
the processing further comprising:
in a case in which a state, in which the detected value of the electrostatic capacity detected by the electrostatic sensor is greater than or equal to a second threshold value which is predetermined (second threshold value Th2), determining that there is contact by the operator (Fig. 3, and corresponding descriptions; specifically, [0038], [0046]), and
in a case in which it is determined that there is contact by the operator, updating the first threshold value to a value that is greater than or equal to the second threshold value based on the detected value by which the contact with the operator is determined (Figs. 3-4, and corresponding descriptions; specifically, [0046], “The electrostatic capacitance in the first detection area 111 starts to rise at a time point t1 and exceeds the first threshold value Th1 at a time point t2 (YES in STEP1 in FIG. 3). Accordingly, the processor 142 determines that an operation with the finger 30 is performed to the first detection area 111 (STEP2 in FIG. 3), and changes the threshold value of the electrostatic capacitance to the second threshold value Th2 higher than the first threshold value Th1 (STEP3 in FIG. 3)”).
However, Imai ‘577 does not explicitly teach in which the detected value of the electrostatic capacity detected by the electrostatic sensor is greater than or equal to the second threshold value, continues for a first time period.
	Imai ‘299 teaches in which the detected value of the electrostatic capacity detected by the electrostatic sensor is greater than or equal to the second threshold value, continues for a first time period (Imai ‘299: Fig. 4, and corresponding descriptions; specifically, [0074]-[0077], which discuss how the electrostatic capacity detected is greater than or equal to a threshold over a set time period).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to incorporate the time period determination taught by Imai ‘299 into the device taught by Imai ‘577 in order to distinguish between an intended touch and a change in an environmental factor (Imai ‘299: [0079]), thereby providing a more accurate touch sensing device.
Regarding Claim 16, Imai ‘577, as modified by Imai ‘299, teaches the non-transitory storage medium of claim [14], wherein the processing further comprises, 
in a case in which it is determined that there is contact by the operator, updating the first threshold value based on an average value of detected values detected by the electrostatic sensor during the first time period (Imai ‘299: [0048], “the processor 142 may be configured to change the reference electrostatic capacitance with a statistical value obtained from a plurality of electrostatic capacitances (including the latest electrostatic capacitance) detected a certain detection area for a prescribed time period. Examples of the statistical value include an average value, a median value, and a mode value”).
Regarding Claim 17, Imai ‘577, as modified by Imai ‘299, teaches the non-transitory storage medium of claim [14], wherein the processing further comprises: 
predetermining one candidate threshold value, of two or more candidate threshold values, as the first threshold value (Imai ‘299: [0063]); and 
updating a candidate threshold value, which is smaller than the detected value detected by the electrostatic sensor and is close to the detected value of the two or more candidate threshold values, as the first threshold value (Imai ‘299: [0063]).
Regarding Claim 18, Imai ‘577, as modified by Imai ‘299, teaches the non-transitory storage medium of claim 17, wherein the processing further comprises: in a case in which the detected value detected by the electrostatic sensor is greater than a candidate threshold value that is smallest of the two or more candidate threshold values, updating a candidate threshold value (Imai ‘299: [0063]), which is smaller than the detected value and is close to the detected value of the two or more candidate threshold values, as the first threshold value (Imai ‘299: [0063]); and 
in a case in which the detected value is less than or equal to the smallest candidate threshold value of the two or more candidate threshold values, updating the smallest candidate threshold value as the first threshold value (Imai ‘299: [0063]).
Regarding Claim 19, Imai ‘577, as modified by Imai ‘299, teaches the non-transitory storage medium of claim [14] that is used in an onboard device that transitions from a stopped state to an operating state in a case in which a vehicle transitions from a state other than a first state to the first state (Imai ‘299: Figs. 3-4, and corresponding descriptions; [0066]-[0078]), wherein the processing further comprises: 
in a case in which the onboard device transitions from the stopped state to the operating state, updating the first threshold value to an initial value regardless of setting of the first threshold value in an operating state of a previous time (Imai ‘299: Figs. 3-4, and corresponding descriptions; [0066]-[0078]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN T REED whose telephone number is (571)272-7234. The examiner can normally be reached M-F: 0800-1800.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on 571-272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

STEPHEN T. REED
Primary Examiner
Art Unit 2627



/Stephen T. Reed/Primary Examiner, Art Unit 2627